PER CURIAM.
Appellant, Melvin Donald Ellington, raises numerous issues on appeal. We find no merit in any of them except one, that although the trial court found him to be a fit and proper parent, it failed to award him shared parental responsibility. Appellee argues that this was clearly the intent of the court; however, the final judgment does not expressly do so. We therefore affirm in all respects and remand with directions to amend the final judgment to expressly award shared parental responsibility to the appellant.